DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 2-13, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant response filed 12/30/2020, in response to Office Action mailed 10/02/2020 was considered. Applicant claims a computer-implemented method comprising: obtaining a dialog state of a user device associated with a user; before the user speaks an utterance to the user device: identifying, from an n-gram cache, an initial set of n-grams that represent one or more words or phrases corresponding to the dialog state of the user device; and biasing a language model on the initial set of n-grams to increase a likelihood of output of the one or more words or phrases corresponding to the dialog state of the user device; receiving audio data indicating the utterance of the user; processing the audio data using the biased language model to generate a transcription of the utterance; and providing the transcription of the utterance for output.  Applicant arguments presented on pages 7-8 of the response was considered in view of the amended claims were considered and were found persuasive. The cited prior art of Zhou in view Biadsy is overcome with the latest claim amendment. The cited prior art alone or in combination fails to fairly disclose or teach the claimed combination features. Therefore claims 2-13 and 16-21 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/13/2021